Title: Candidates for Army Appointments from Kentucky, [November–December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, November–December, 1798]







Subalterns


3
John Jamison
Lt or Ensign




FrankfortWilliam Murray
Lewis recommends in general terms
Inquire



Isaac E GanoThomas Tunstall
constitution & firmly attached to Govern Sobriety courage & Gentlemanlike behaviour




Thomas Love





Thomas Todd, John M Scott, Willis Lee, Daniel Wisiger, Otho Beatty, Robert Alexander


4
Fleming Woodridge
Lewis & Fowler recomd him




Paris




6
John Gerrard
General Scot Young fellow of merit will do honor to service




7
Charles Kilgoar
General Scot young fellow of merit will do honor



10
James WarrenDanville
Greenup Lt pretty strong general terms





Davis good parentage & character



11
Thomas EastlandDanville
Greenup Ensign pretty strong general terms





Davis—good parentage & character



Lt


13
Willis Morgan21 years
H Marshall—Young man of military ardor—promised to make wishes known in consideration of merit pretty well educated moral good politics
Attention


14
John Morgan19
EnsnH Marshall as above
Attn


15
Elijah JohnsonLexington
Divers was sergeant Major under Way
Ensign







Lewis &other OfficersBodley
}
speak well






Captains


1
William Dangerfield
Cap of Horse




Lexingtonbetween 20 & 30
H Marshall—has been Lt. of a troop of horse respectable family good education fair character & talents





Heath



2
John W Johnson
unfit




8
John GrantNelson



Divers Militia Officers
{
youth of strict probity doubt not he will do hon


his letter very bad



wont do


9
William OwingsOwens
Greenup pretty strong general terms




Danville
Davis good parentage & character



138
Robert BellHartfordhis own letter well written
Harpur Inquire



12
Thomas BodleyLexington
Capt in Provisional Armysays he is a good fœderalistEnsign in army under Wayne




probably Fœderalist



M Ghord
}
officers strong


T Lewis


R B Lee






16
Jesse EwellMason
good fœderalist & clever mangood connectionwill accept Lieutenancy
1


Jesse Ewell



Major
}


Lexington


Danville


Hartford   Qr if of Kentucky



apply for Captaincey


William Dangerfield



William Owens



Robert Bell



John Jameson
Frankfort



Fleming Woodbridge
Paris



John Gerrard




Charles Kilgoar




James Warren
Danville



Thomas Eastland
Danville



Willis Morgan




John Morgan




Elijah Johnson
Lexington



